Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20   Page 1 of 23 PageID 9




               EXHIBIT A




                                                         Exhibit A
        Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20       Page 2 of 23 PageID 10



Case Information

DC-20-15580 | SHERI BURDINE vs. QUICKTRIP CORPORATION, et al

Case Number                          Court                       Judicial Officer
DC-20-15580                          162nd District Court        MOORE, MARICELA
File Date                            Case Type                   Case Status
10/15/2020                           PROPERTY                    OPEN




Party

PLAINTIFF                                                        Active Attorneys 
BURDINE, SHERI                                                   Lead Attorney
                                                                 WYATT, PAULA A.
                                                                 Retained




DEFENDANT
QUICKTRIP CORPORATION

Address
SERVING REGISTERED AGENT CT CORPORATION SYSTEM
1999 BRYAN ST STE 900
DALLAS TX 75201




DEFENDANT
MOON, KENNETH

Address
2605 CELEDONIA VOCE
GARLAND TX 75043




                                                                                        /
     Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20   Page 3 of 23 PageID 11
Events and Hearings


 10/15/2020 NEW CASE FILED (OCA) - CIVIL


 10/15/2020 ORIGINAL PETITION 


 ORIGINAL PETITION


 10/15/2020 ISSUE CITATION 


 ISSUE CITATION-QUIKTRIP CORPORATION

 ISSUE CITATION-KENNETH MOON


 10/15/2020 ISSUE TRO 


   Comment
   SEE NOTES


 10/15/2020 JURY DEMAND 


 JURY DEMAND


 10/20/2020 CITATION 


 Unserved

 Anticipated Server
 ESERVE

 Anticipated Method
 Comment
 KENNETH MOON


 10/20/2020 CITATION 


 Unserved

 Anticipated Server
 ESERVE

 Anticipated Method
 Comment
 QUIKTRIP CORPORATION


 11/12/2020 ORIGINAL ANSWER - GENERAL DENIAL 


 ORIGINAL ANSWER




                                                                                 /
       Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20             Page 4 of 23 PageID 12




Financial

BURDINE, SHERI
     Total Financial Assessment                                                              $368.00
     Total Payments and Credits                                                              $368.00


 10/15/2020      Transaction Assessment                                                     $368.00

 10/15/2020      CREDIT CARD - TEXFILE (DC)   Receipt # 65104-2020-DCLK   BURDINE, SHERI   ($368.00)




Documents


  ORIGINAL PETITION
  JURY DEMAND
  ISSUE CITATION-QUIKTRIP CORPORATION
  ISSUE CITATION-KENNETH MOON
  ORIGINAL ANSWER




                                                                                                       /
Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20   Page 5 of 23 PageID 13




                EXHIBIT B




                                                          Exhibit B
                                                                                                                      FILED
2 CIT/ 2 TRO- -ESERVE                                                                                    10/15/2020 2:29 PM
                                                                                                             FELICIA PITRE
            Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                Page 6 of 23    PageID 14     DISTRICT CLERK
                                                                                                        DALLAS CO., TEXAS
                                                                                                JAVIER HERNANDEZ DEPUTY
                                                          DC-20-15580

                                         CAUSE NO. - - - - - - -

          SHERI BURDINE,                                     §               IN THE DISTRICT COURT
                                                             §
                         Plaintiff,                          §
                                                                     162ND
                                                             §
          v.                                                 §                     JUDICIAL DISTRICT
                                                             §
          QUIKTRIP CORPORATION and KENNETH                   §
          MOON,                                              §
                                                             §
                          Defendants.                        §             DALLAS COUNTY, TEXAS


              PLAINTIFF'S ORIGINAL PETITION, APPLICATION FOR TEMPORARY
            RESTRAINING ORDER, APPLICATION FOR TEMPORARY INJUNCTION, AND
                               REQUESTS FOR DISCLOSURE

         TO THE HONORABLE JUDGE OF SAID COURT:

                 Plaintiff, Sheri Burdine, files this, her Original Petition and Request for Temporary

         Restraining Order, and Requests for Disclosure, complaining of Defendants, QuikTrip

         Corporation and Kenneth Moon.

                                                      I.
                                                  DISCOVERY

                 1.     Plaintiff intends to conduct discovery in this suit under Level Three, pursuant to

         Rule 190.4 of the Texas Rules of Civil Procedure, and will seek an order, agreed or otherwise, to

         this effect.

                                                      II.
                                                    PARTIES

                 2.     Plaintiff. Sheri Burdine is a natural person and all times relevant to this cause of

         action has been and continues to be resident of New Braunfels, Comal County, Texas.

                 3.     Defendant. QuikTrip Corporation ("QuikTrip"), is an Oklahoma Corporation

         doing business in the State of Texas. Defendant QuikTrip can be served with citation through its

         registered agent, CT Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201.


                                                         1
   Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                  Page 7 of 23 PageID 15



        4.      Defendant. Kenneth Moon. ("Moon") is a natural person and all times relevant to

this cause of action has been and continues to be resident of Garland, Dallas County, Texas

Defendant Moon can be served with citation via private process at his residence, 2605 Caledonia

Cove, Garland, Texas 75043.


                                               III.
                                              VENUE

        5.      Venue is proper in Dallas County, Texas, pursuant to Texas Civil Practices and

Remedies Code§ 15.002(a)(1) in that all or a substantial part of Plaintiffs cause of action occurred

in Dallas County, Texas.

                                               IV.
                                              FACTS

        6.      On July 24, 2020, Plaintiff and her boyfriend stopped for gasoline at the QuikTrip

store located at 1610 W. Scyene Road, Mesquite, Texas ("the subject premises"). At all times

relevant hereto, the subject premises was owned by Defendant QuikTrip and operated by

Defendant Moon. While her boyfriend refueled, Plaintiff entered the subject premises to use the

bathroom. As she walked past the ice machine, Plaintiff slipped and fell on a puddle of water on

the floor created by a melted piece of ice. Because the puddle was clear, Plaintiff was unable to

see it and no warning signs were present near the puddle. Furthermore, Defendants did not place

any anti -slip mats in front of the ice machine. As a result of the incident Plaintiff suffered severe

and debilitating injuries.

                                                 v.
                                       CAUSES OF ACTION

        7.      Plaintiff contends that she committed no negligent acts or omissions that

contributed to the injuries of Plaintiff.




                                                  2
   Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                Page 8 of 23 PageID 16



                                      A.   PREMISES LIABILITY

       8.      At all times relevant hereto, Plaintiff had the status of an invitee on the subject

premises, as a lawful, paying guest of Defendant QuikTrip.

       9.      At all times relevant hereto, the subject premises was owned by Defendant

QuikTrip and operated by Defendant Moon.

        10.    Defendants owed Plaintiff a duty to use ordinary care to keep the subject premises

in a reasonably safe condition, including the duty to protect invitees from unreasonable risks of

harm or to warn them of the risks so they could avoid them. Defendants also had a duty to inspect

the premises to discover defects and are charged with constructive knowledge of any premise

defects or other dangerous conditions that a reasonably careful inspection would reveal.

Specifically, Defendants had a duty to ensure the floor was clear of spills and to warn Plaintiff of

any spills on the floor. Moreover, Defendants should have foreseen that ice commonly falls and

melts whenever patrons or employees use the machine and placed anti-slip mats in front of the

machine to eliminate the risk of falls.

        11.    The conditions of puddle created by the melted ice on the floor and the absence of

an anti-slip mat in front of the ice machine created an unreasonable risk ofharm to Plaintiff which

proximately caused Plaintiffs injuries.

        12.    Defendants breached their duty to inspect the premises to discover defects and are

charged with constructive knowledge because they allowed the spilled ice to remain on the floor

long enough to melt and form a puddle.

        13.    Defendants breached their duties to Plaintiff by failing to make the premises safe

and by failing to give adequate warnings to alert invitees or warn them of the dangers associated

with the puddle on the floor.




                                                  3
   Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                 Page 9 of 23 PageID 17



                            B. NEGLIGENCE AND NEGLIGENCE PER SE

          14.   Further, Defendants had a duty to exercise the degree of care that a reasonably

careful convenience store owner and operator would use to avoid harm to others under

circumstances similar to those described herein. A reasonably careful convenience store owner

and operator would have placed anti-slip mats in front of the ice machine and inspected the area

in front of the ice machine to ensure it was free of ice and puddles created by melted ice.

          15.   Defendants breached their duty of ordinary care by failing to place anti-slip mats in

front of the ice machine and allowing spilled ice to remain on the floor long enough to form a

puddle.

                                          C. CAUSATION

          16.   Defendants' breaches of duties, singularly or in combination, proximately caused

Plaintiffs injuries and damages.

                                              VI.
                                            DAMAGES

          17.   As a direct and proximate result of Defendant's negligence, Plaintiff suffered

severe personal injuries, pain, suffering, disability, impairment, and incurred reasonable and

necessary medical expenses for the care and relief of her injuries. For a long time to come, if not

for the rest of her life, Plaintiff will continue to suffer physical injuries, impairment, pain and

suffering. Additionally, as a result of the incident, Plaintiff will incur reasonable and necessary

medical expenses in the future.

          18.   Plaintiff Sheri Burdine now sues for all of these damages in an amount that exceeds

the minimum jurisdictional limit of this Court.

          19.   Pursuant to Texas Rule of Civil Procedure 47, Plaintiff asserts that she is seeking

monetary relief in excess of $1 ,000,000.00.



                                                  4
  Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                  Page 10 of 23 PageID 18




                              VII.
   APPLICATION FOR TEMPORARY RESTRAINING ORDER AND INJUNCTION
                                   TEMPORARY RESTRAINING ORDER.

        20.     Respondents/Defendants QuikTrip and Moon have committed Wrongful Acts.

Movant/Plaintiff has filed suit in this matter, but the Respondents/Defendants have yet to file an

answer. Plaintiffs Original Petition is on file with this court and incorporated herein by reference.

Plaintiffs Original Petition included claims for negligence on the part of Respondent/Defendant.

        21.     Movant/Plaintiff Has a Probable Right to Relief. This case involves serious and

debilitating injuries sustained by a Plaintiff. These injuries occurred through no fault of Plaintiff.

The facts of this case will clearly demonstrate that the acts and/or omissions of the

Respondents/Defendants caused the injuries to Plaintiff. As such, Movant/Plaintiff has a probable

right to relief on the merits.

        22.     Movant/Plaintiff Will Suffer Probable Injury if Injunctive Relief is Not Granted.

The harm is imminent. It is necessary for Movant/Plaintiff to have Respondents/Defendants

preserve any surveillance footage and any incident reports stemming from the subject incident in

order to preserve material evidence necessary for the proper investigation and/or determination of

the facts and circumstances in question in connection with Movant/Plaintiffs claims under

applicable Texas law.

        23.     Movant/Plaintiff will sustain imminent and irreparable harm if the relief requested

herein is not granted. Movant/Plaintiff has been informed and believes, and on such information

and belief, alleges that Respondents/Defendants and/or their respective agents, servants and/or

employees have already begun their investigation of the incident made the basis of this lawsuit,

that the subject evidence is not being preserved by any investigative authorities, and that material

evidence may be lost, altered or destroyed.


                                                  5
  Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                   Page 11 of 23 PageID 19



       24.     The Probable Injury will be irreparable if injunctive relief is not granted.          If

Respondents/Defendants are not prevented or denied from doing any additional investigation,

alteration, or moving of evidence, Defendants could engage in modifications, alterations, or

moving of evidence that will impair the development and prosecution of this case.

       25.     It is critical to the investigation and proof of the Movant/Plaintiffs claims, alleged

herein and in Plaintiffs Original Petition incorporated by reference, that the material evidence is

preserved. Relief is requested in order to accumulate and preserve material evidence, which is

necessary for the proper investigation and/or determination of the true facts and circumstances in

question in connection with Movant/Plaintiffs claim.

       26.     Movant/Plaintiff Has No Adequate Remedy at Law. There is no legal remedy

available to Movant/Plaintiff that will protect her rights and interests in this litigation if critical

physical evidence is moved, lost, destroyed, or modified. There are no reliable methods of

calculating damages to Movant/Plaintiff if such physical evidence is lost, destroyed, or modified.

       27.     Movant/Plaintiff has acted timely and is willing to post a bond. The undersigned

law firm was recently hired by Movant/Plaintiff to prosecute the causes of action stated herein

against Respondents/Defendants and has attempted to reach an agreement concerning the

preservation of the subject evidence.

       28.     Movant/Plaintiff believes that time is of the extreme essence in obtaining the relief

requested herein and that, under this emergency situation, there is not enough time to serve notice

on Respondents/Defendants and hold a hearing, although Movant/Plaintiff will make every

reasonable effort to notify Respondents/Defendants of a hearing on their application for

Temporary Restraining Order and/or Temporary Injunction.




                                                  6
  Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                   Page 12 of 23 PageID 20



                                            TEMPORARY INJUNCTION


           29.    Movant/Plaintiff incorporates the foregoing paragraphs by reference as well as the

original pleadings on file in this matter.

           30.    Movant/Plaintiff hereby prays for a temporary injunction prohibiting the following

acts by Respondents/Defendant until such time as may be ordered by the Court or agreed to by the

parties:

           Altering, modifying, damaging, destroying, conveying, transferring, or in any way
           changing: the condition of any video footage of the subject incident; any incident
           reports; any documents identifying all employees on duty at the time of the subject
           incident; and any and all other pertinent evidence.

           31.    Movant/Plaintiff is willing to post a bond.

           32.    Movant/Plaintiff further requests that the Respondents/Defendants be cited to

appear and show cause and that upon such hearing, a Temporary Injunction be issued enjoining

the Respondents/Defendants, their respective agents, servants, employees, representatives or

anyone acting at their direction or in concert with said Respondents/Defendants from altering,

modifying, damaging, destroying, or in any way changing the condition of any video footage of

the subject incident; any incident reports, and any documents identifying all employees on duty at

the time of the subject incident until at least such time as Movant/Plaintiff has had a full

opportunity to inspect, photograph, videotape, copy and examine same and additionally for the

duration of this litigation as necessary.

           33.    Movant/Plaintiff further requests that after temporary injunction hearing, this

Honorable Court issue a Temporary Injunction directing Respondents/Defendants, to allow

Movant/Plaintiff and/or their representatives full and complete access to the subject evidence

herewith and relevant to the incident.




                                                    7
  Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                   Page 13 of 23 PageID 21



                                            VIII.
                                    CONDITIONS PRECEDENT

       34.     All conditions precedent have been performed or have occurred to support the

Plaintiffs pleadings and causes of action.

                                         IX.
                               REQUESTS FOR DISCLOSURE

       35.     Pursuant to Texas Rule of Civil Procedure 194, Defendants are hereby requested to

disclose, within fifty (50) days of service of this request, the information or material described in

Rule 194.2 (a-1).

                                                 X.
                                 REQUEST FOR JURY TRIAL

       36.     Plaintiff respectfully requests a trial by jury and has paid the jury fee.

       WHEREFORE, Plaintiff requests that Defendant be cited to appear and answer herein

and that on final trial, Plaintiff have judgment against Defendant for:

        1.     All medical expenses in the past and future;

       2.      Physical pain in the past and future;

       3.      Impairment in the past and future;

       4.      Prejudgment and post judgment interest as allowed by law;

       5.      Costs of suit; and

       6.      Such other and further relief to which Plaintiff may be justly entitled.




                                                  8
Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20    Page 14 of 23 PageID 22



                                        Respectfully submitted,

                                        Wyatt Law Firm, PLLC
                                        Oakwell Farms Business Center
                                        21 Lynn Batts Lanes, Suite 10
                                        San Antonio, Texas 78218
                                        Tel.: (21 0) 340-5550
                                        Fax: (21 0) 340-5581
                                        E-service: e-serve@wyattlawfirm.com

                                 By:    Is/Paula A. Wyatt
                                        Paula A. Wyatt
                                        State Bar No. 10541400
                                        Gavin Mcinnis
                                        State Bar No. 13679800
                                        Louis Durbin
                                        State Bar No. 24078448
                                        ATTORNEYS FOR PLAINTIFF




                                    9
        Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                         Page 15 of 23 PageID 23



 STATE OF TEXAS                                       §

 COUNTY OF DALLAS                                     §



                                                          VERIFICATION



                      BEFORE ME, the undersigned Notary Public, on this day personally appeared Louis

 Durbin, who, after being duly sworn, stated under oath that he is the attorney for the Plaintiff in this

 action, that he has read the Application for Temporary Restraining Order; and that every statement

 contained in the motion is within his personal knowledge. and is true and cor· ct.




                          SUBSCRIBED AND SWORD TO BEFORE ME by Louis Durbin, on this the          Jfrfay of
 October 2020.


                                                           ~~/d
                                                             Notary Public in and for the
  ,,,\W'
    1
       t ''''               JACK DENNIS DELUNA
                                                             State of Texas
 '' ' " ••••ufl.''-'          · S       fT
:?<?.:::.1\,,.Jf>~ Notary Public, tate o exa s
; ":.:..~ ..'$§"           Comm. Expires 12-04-2022
'-',;r,<,·!'lilt\
             ·o r:,,·~~      Notary ID 130023721




                                                               10
Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20   Page 16 of 23 PageID 24




                 EXHIBIT C




                                                          Exhibit C
Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                       Page 17 of 23 PageID 25




                                        FELICIA PITRE
                            DALLAS COUNTY DISTRICT CLERK

                                     NINA MOUNTIQUE
                                        CHIEF DEPUTY




                             CAUSE NO. DC-20-15580



                                    SHERI BURDINE

                                               vs.

                       QUICKTRIP CORPORATION, et al



                                 162nd District Court



                     ENTER DEMAND FOR JURY
                     JURY FEE PAID BY: SHERI BURDINE

                                    FEE PAID: 40.00




                 600 COMMERCE STREET DALLAS, TEXAS 75202 (214) 653-7261
                      FAX (214)653-7781 E-mail: Felicia.Pitre@dallascounty.org
                      Web site: http://www .dallascounty.org/distclerk/index.html
Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20   Page 18 of 23 PageID 26




                 EXHIBIT D




                                                          Exhibit D
                      Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                     Page 19 of 23 PageID 27



FORM NO. 353-3- CITATION                                                                                                 ESERVE
THE STATE OF TEXAS                                                                                                   CITATION
To:     QUIKTRIP CORPORATION
        BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
                                                                                                                     DC-20-15580
        1999 BRYAN ST. STE. 900
        DALLAS TX 75201
                                                                                                                  SHERI BURDINE
GREETINGS:                                                                                                              vs.
You have been sued. You may employ an attorney. If you or your attorney do not file a written               QUICKTRIP CORPORATION, et al
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be
taken against you. Your answer should be addressed to the clerk of the 162nd District Court at 600                  ISSUED THIS
Commerce Street, Ste. 101, Dallas, Texas 75202.                                                               20th day of October, 2020

Said Plaintiff being SHERI BURDINE
                                                                                                                 FELICIA PITRE
Filed in said Court 15th day of October, 2020 against                                                          Clerk District Courts,
                                                                                                               Dallas County, Texas
QUIKTRIP CORPORATION AND KENNETH MOON

For Suit, said suit being numbered DC-20-15580, the nature of which demand is as follows:                     By: GAY LANE, Deputy
Suit on PROPERTY etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy of which
accompanies this citation. If this citation is not served, it shall be returned unexecuted.                    Attorney for Plaintiff
                                                                                                                 PAULAA. WYATT
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                 WYATTLAWFIRMLTD
Given under my hand and the Seal of said Court at office this 20th day of October, 2020.                       21 LYNN BATTS LANE
                                                                                                                      SUITE 10
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                  SAN ANTONIO TX 78218
                                                                                                                    210-340-5550
                                   ~----~~~·~----~
                        By__________   _____-____________________________, Deputy
                                                                                                            E-SERVE@wyattlawfirm.com

                              GAY LANE

                                                                                                              u.-.L ~..,..·   s ~co . NTY
                                                                                                                      . VIC
                                                                                                                       OT         ID
                            Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                                     Page 20 of 23 PageID 28




                                                                       OFFICER'S RETURN
Case No. : DC-20-15580
Court No.162nd District Court
Style: SHERI BURDINE
vs.
QUICKTRIP CORPORATION, et al
Came to hand on the ________________day of __________________, 20_________, at __________o'clock_________.M. Executed at ______________________________,
within the County of __________________________ at ____________ o'clock _______ .M. on the ________________day of_________________________________________,
20_______________, by delivering to the within named
____________________________________________________________________________________________________
____________________________________________________________________________________________________________
each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by
me in serving such process was _________miles and my fees are as follows: To certify which witness my hand.
                              For serving Citation          $__________                    _______________________________________________
                                For mileage                  $__________                   of__________________County, ____________________
                                For Notary                   $__________                   By______________________________________Deputy
                                                              (Must be verified if served outside the State of Texas.)
Signed and sworn to by the said__________________________before me this_______day of _____________________, 20_______,
to certify which witness my hand and seal of office.


                                                                                          _____________________________________________________

                                                                                          Notary Public___________________County_______
Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20   Page 21 of 23 PageID 29




                 EXHIBIT E




                                                          Exhibit E
                      Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                     Page 22 of 23 PageID 30



FORM NO. 353-3- CITATION                                                                                                     ESERVE
THE STATE OF TEXAS                                                                                                     CITATION
To:     KENNETH MOON
        2605 CALEDONIA COVE
                                                                                                                      DC-20-15580
        GARLAND TX 75043

GREETINGS:
                                                                                                                  SHERI BURDINE
You have been sued. You may employ an attorney. If you or your attorney do not file a written                           vs.
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the          QUICKTRIP CORPORATION, et al
expiration of twenty days after you were served this citation and petition, a default judgment may be
taken against you. Your answer should be addressed to the clerk of the 162nd District Court at 600
Commerce Street, Ste. 101, Dallas, Texas 75202.                                                                     ISSUED THIS
                                                                                                              20th day of October, 2020
Said Plaintiff being SHERI BURDINE

Filed in said Court 15th day of October, 2020 against                                                             FELICIA PITRE
                                                                                                                Clerk District Courts,
QUIKTRIP CORPORATION AND KENNETH MOON                                                                           Dallas County, Texas

For Suit, said suit being numbered DC-20-15580, the nature of which demand is as follows:
Suit on PROPERTY etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy of which                       By: GAY LANE, Deputy
accompanies this citation. If this citation is not served, it shall be returned unexecuted.
                                                                                                               Attorney for Plaintiff
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                    PAULAA. WYATT
Given under my hand and the Seal of said Court at office this 20th day of October, 2020.                      WYATTLAWFIRMLTD
                                                                                                               21 LYNN BATTS LANE
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                          SUITE 10
                                                                                                              SAN ANTONIO TX 78218

                        By          #u"LQ___.                                 ,
                           --------------~-------------------------------------
                                                                                  Deputy
                                                                                                                    210-340-5550
                                                                                                            E-SERVE@wyattlawfirm.com
                               GAYLANE

                                                                                                              .......Lk . .,. .
                                                                                                                              ··   s ~co   NTY
                                                                                                                           VIC
                                                                                                                           OT          ID
                            Case 3:20-cv-03391-B Document 1-2 Filed 11/13/20                                     Page 23 of 23 PageID 31



                                                                       OFFICER'S RETURN
Case No. : DC-20-15580
Court No.162nd District Court
Style: SHERI BURDINE
vs.
QUICKTRIP CORPORATION, et al
Came to hand on the ________________day of __________________, 20_________, at __________o'clock_________.M. Executed at ______________________________,
within the County of __________________________ at ____________ o'clock _______ .M. on the ________________day of_________________________________________,
20_______________, by delivering to the within named
____________________________________________________________________________________________________
____________________________________________________________________________________________________________
each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by
me in serving such process was _________miles and my fees are as follows: To certify which witness my hand.
                              For serving Citation          $__________                    _______________________________________________
                                For mileage                  $__________                   of__________________County, ____________________
                                For Notary                   $__________                   By______________________________________Deputy
                                                              (Must be verified if served outside the State of Texas.)
Signed and sworn to by the said__________________________before me this_______day of _____________________, 20_______,
to certify which witness my hand and seal of office.


                                                                                          _____________________________________________________

                                                                                          Notary Public___________________County_______
